Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  NATHAN ROWAN, individually on behalf
  of all others similarly situated,                          Case No.: 9:20-cv-82168

                         Plaintiff,

         v.

  AFFORDABLE CAR CURE, INC.,
  NATIONAL CAR CURE, LLC, GUSTAV
  RENNY, and SUNPATH LTD.,
                         Defendants.

      DEFENDANTS, AFFORDABLE CAR CURE, INC., NATIONAL CAR CURE, LLC,
        GUSTAV RENNY, AND SUNPATH LTD.’S MOTION TO DISMISS FIRST
       AMENDED CLASS ACTION COMPLAINT AND/OR TO STRIKE CERTAIN
                 ALLEGATIONS FROM AMENDED COMPLAINT

         Defendants, Affordable Car Cure, Inc. (“Affordable Car”), National Car Cure, LLC

  (“National Car”), Gustav Renny (“Renny”), and SunPath LTD. (“SPL”) (collectively, the

  “Defendants”), by and through undersigned counsel, hereby file this Motion to Dismiss Plaintiff

  Nathan Rowan’s (“Plaintiff”) First Amended Class Action Complaint (“Amended Complaint”)1

  with prejudice pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, and to strike the

  class action allegations under Federal Rule of Civil Procedure 12(f).            In support thereof,

  Defendants state as follows:

                                              Introduction

         Plaintiff’s Amended Complaint can best be described as an attempt to have this Court treat

  four (4) separate Defendants as one and finding collective liability against Defendants under the

  Telephone Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227. Filled with conclusory and


  1
    As best can be discerned, Plaintiff’s current iteration of the Complaint is nearly identical to
  Plaintiff’s originally deficient pleading filed in this case. As further detailed herein, for the same
  reasons Plaintiff’s original complaint failed, so too does the Amended Complaint as a matter of
  law.

                                                   -1-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 2 of 20




  unsupported allegations, Plaintiff contends that Defendants collectively violated the TCPA by

  transmitting unwanted solicitation telephone calls using a pre-recorded voice message and placing

  calls to phone numbers registered on the National Do Not Call Registry (“DNC”), which registry

  purportedly includes Plaintiff’s personal phone number. To support a finding of collective

  liability, while asserting different and independent actions by each Defendant, Plaintiff attempts

  to argue that Defendants are nevertheless intertwined by virtue of their shared management and

  ownership (Renny) and the common use of Affordable Car and National Car of SPL as a vehicle

  service contract administrator.

         However, contrary to Plaintiff’s baseless and unsupported allegations, Plaintiff fails to

  provide any fact to support reaching such an extreme conclusion, let alone an imputation of liability

  for actions not taken or directed by another party under the TCPA. Despite making a few edits to

  the allegations made in the Complaint, the slight changes made in the Amended Complaint do not

  cure the defects raised in the first motion to dismiss. Moreover, not only does Plaintiff still fail to

  plead the existence of a sufficient link between Defendants, even if Plaintiff had done so, which

  he has not, the Amended Complaint nonetheless fails to state a cause of action under the TCPA

  against any of the individual Defendants as a matter of law. Accordingly, for the reasons more

  fully discussed herein, the Amended Complaint must be dismissed with prejudice and/or Plaintiff’s

  proposed class allegations stricken for failing to comply with Rule 12(b)(6) and (f) of the Federal

  Rules of Civil Procedure.

                                                 ARGUMENT

         A.      Applicable Legal Standard

              1. Rule 12(b)(6)
         Dismissal under Rule 12(b)(6) is appropriate when a plaintiff fails to state a cognizable

  legal theory or allege enough plausible facts to support the claim stated. Ashcroft v. Iqbal, 556


                                                    -2-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 3 of 20




  U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). If the “complaint

  pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line

  between possibility and plausibility of entitlement to relief.’” Id. (citations omitted). While

  detailed factual allegations are not necessary, “a plaintiff’s obligation to provide the ‘grounds’ of

  his ‘entitlement to relief’ requires more than labels and conclusions, and formulaic recitation of

  the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. When the allegations

  in a complaint are not found to plausibly raise a claim of entitlement to relief the complaint

  should be dismissed for failing to state a claim. Id. at 558. A court may not assume that a plaintiff

  can prove facts that he has not alleged or that defendants have violated laws in ways that the

  plaintiff had not alleged. See Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of

  Carpenters, 459 U.S. 519, 526 (1983). Where a complaint pleads facts that are “merely consistent

  with a defendant’s liability,” the complaint stops short of the line between possibility and

  plausibility of entitlement to relief. See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

  557).

          2.     Rule 12(f)

          Under Rule 12(f), courts may strike “any redundant, immaterial, impertinent, or scandalous

  matter” from pleadings. “Immaterial” matter “has no essential or important relationship to the claim

  for relief … being pleaded,” and “‘[i]mpertinent’ matter consists of statements that do not pertain,

  and are not necessary, to the issues in question.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th

  Cir. 1993) (quoting 5 Wright & Miller, Fed. Prac. & Proc. § 1382 (1990)), rev’d on other grounds,

  510 U.S. 517 (1994). See also Holland v. Sebelius, 2015 WL 13691436, at *4, n.2 (N.D. Ga. May




                                                   -3-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 4 of 20




12, 2015), report and rec. adopted, 2015 WL 13691883 (June 4, 2015) (citing Fantasy with

approval). Further, by rule, federal courts are required to address class certification “[a]t an early

practicable time.” Fed. R. Civ. P. 23(c)(1)(A).

       In this regard, class allegations may be properly stricken at the pleadings stage pursuant to

Rules 12(f) and 23 where, as here, “it is facially apparent from the pleadings that there is no

ascertainable class.” John v. Nat’l Sec. Fire & Cas. Co., 501 F.3d 443, 445 (5th Cir. 2007). See also

Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1006 (11th Cir. 1997) (recognizing that

propriety of class certification may be “readily apparent” from the face of the complaint); Lawson v.

Life of the S. Ins. Co., 286 F.R.D. 689, 701 (M.D. Ga. 2012) (striking class allegations where

pleadings did not indicate, and discovery would not prove, that a class action could be certified);

MRI Assocs. of St. Pete, Inc. v. State Farm Mut. Auto. Ins. Co., 755 F. Supp. 2d 1205, 1207 (M.D.

Fla. 2010) (“Where the propriety of a class action procedure is plain from the initial pleadings, a

district court may rule on the issue prior to the filing of a motion for class certification”); Pepka v.

Kohl’s Dep’t Stores, Inc., 2016 WL 8919460, at *1-5 (C.D. Cal. Dec. 21, 2016) (striking class

allegations in a TCPA case which “necessarily involve[d] individualized inquiries”); Monteferrante

v. Williams–Sonoma, Inc., 241 F. Supp. 3d 264, 269 (D. Mass. 2017) (“a court may strike class

allegations that plainly encompass individuals whose claims are barred”); Earnest v. Gen. Motors

Corp., 923 F. Supp. 1469, 1473 (N.D. Ala. 1996) (granting motion to strike class definition that was

overly “broad, amorphous, and vague”).

       B.      Dismissal Of The Amended Complaint Is Required Under Rule 12(b)(6)
               Because Plaintiff Fails To State A Cause Of action Against Any Of The
               Defendants
       In relevant part, the TCPA makes it unlawful “for any person within the United States” to

make any call (other than a call made …with the prior express consent of the called party) using

any…artificial or prerecorded voice…to (iii) any telephone number assigned to a… cellular


                                                  -4-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 5 of 20




telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii). Similarly, the TCPA makes it unlawful “for any

person within the United States” to “initiate any telephone call to any residential telephone line

using an artificial or prerecorded voice to deliver a message without the prior express consent of

the called party, unless the call is initiated for emergency purposes, is made solely pursuant to the

collection of a debt owed to or guaranteed by the United States, or is exempted by rule or order by

the [Federal Communications] Commission….” 47 U.S.C. § 227(b)(1)(B).

       “To state a claim under the TCPA for calls made to a cellular phone, a plaintiff must allege

that: (1) a call was made to a cell or wireless phone, (2) by the use of any…artificial or prerecorded

voice, and (3) without the prior express consent of the called party.” Augustin v. Santander

Consumer USA, Inc., 43 F. Supp. 3d 1251, 1553 (M.D. Fla. 2012) (dismissing complaint for failure

to allege facts giving rise to a plausible inference of a TCPA violation). To properly plead the

element of the use of an artificial or prerecorded voice, bare boned allegations are not enough. See

Walker v. Commercial Industries Service Company, No. 13-61096, 2013 U.S. Dist. LEXIS

191743, at *3-*4 (S.D. Fla. Oct. 1, 2013) (dismissing complaint alleging voice mail with an

artificial or prerecorded voice where plaintiff’s “allegations appear to copy the TCPA” in a “copy

and paste job” but did not allege facts giving rise to plausible inference that voicemails were with

an “artificial or prerecorded voice”). Even where the plaintiff pleads the particulars of when the

calls were made, who made the calls, and the content of the calls, there must be facts alleged that

raise a plausible inference that the voice was artificial or prerecorded. See Williams v. New Penn

Financial, LLC, No. 3:17-cv-570-J-25JRK, 2017 WL 1122133, at *4-5 (M.D. Fla. Nov. 29, 2017)

(dismissing TCPA complaint where plaintiff alleged identity of callers, dates of calls, frequency of

calls, telephone numbers of callers, content of calls, and content of her response to the callers, but

failed to allege facts raising inference that calls were made using “an artificial or prerecorded




                                                 -5-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 6 of 20




voice” or that an automated telephone dialing system was used); Cummings v. Rushmore Loan

Mgmt. Serv., No. 8:17-cv-1652-T-33MAP, 2017 WL 4005455, at *3 (M.D. Fla. Sept. 12, 2017)

(dismissing TCPA claim where plaintiff pled “her cell phone number,” “the month and year of one

call from Rushmore,” and “the name of the Rushmore employee who called,” and the content of

the call,” but did not plead “factual allegations…to support that an ATDS or artificial or

prerecorded voice was used”).

        Pleading facts that raise a plausible inference that the voice was artificial or prerecorded,

and not just repeating the words of the statute, is critical to stating a TCPA claim. This is

particularly so in a case where the artificial or prerecorded voice was on two (2) purported

unanswered voicemails and phone calls (Am. Compl., ¶¶ 57-61, 68-72), rather than a live call

where Plaintiff would be in a superior position to judge whether the voice was real or machine-

generated and to understand that the machine-generated voice was not responding back to her. See

Weaver v. Wells Fargo Bank N.A., 2015 WL 4730572, at *3 (M.D. Fla. Aug. 501, 2015) (“Use of

an ATDS and the pre-recorded nature of the messages are not legal conclusions, they are facts. Still,

when a fact is itself an element of the claim, as is the case here, it is not sufficient to recite that fact

verbatim without other supporting details”) (quoting Johansen v. Vivant, Inc., No. 12-C-7159,

2012 WL 6590551, at *3 (N.D. Ill. Dec. 18, 2012)); see also Moore v. Online Info. Servs., Inc.,

2014 U.S. Dist. LEXIS 188508, at *1 (S.D. Fla. Jan. 9, 2014) (dismissing TCPA complaint where

complaint repeatedly alleged that the message left on his voicemail was “prerecorded,” but did not

plead other facts about the voice to support his belief that it was prerecorded) (citing Johansen,

2012 WL 6590551, at *3). This is not a situation where Plaintiff is being asked for arcane details

of a remote telephone system. “For example, a TCPA plaintiff could describe the robotic sound of

the voice on the other line, the lack of human response when he attempted to have a conversation




                                                    -6-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 7 of 20




  with the “person” calling him, the generic content of the message he received, or anything else

  about the circumstances of a call or message contributing to his belief it was pre-recorded or

  delivered via an ATDS.” Johansen, 2012 WL 6590551, at *3.

                   I.     Affordable Car

          Here, Plaintiff conclusory alleges that on May 8. 2020,2 he received a pre-recorded call from

  an unidentified party to his phone from phone number 936-227-0172 that he did not answer,

  resulting in pre-recorded voicemail being left regarding a final notice for Plaintiff’s vehicle

  warranty which was supposedly set to expire. See Am. Compl. ¶¶ 58-59. Plaintiff further alleges

  that subsequent to the May 8th call from an unidentified party, he received a pre-recorded call from

  Affordable Car on July 10, 2020 from a different number than had previously been used to call

  him, that played a message informing Plaintiff about his vehicle warranty expiring and to press

  ‘1’ to speak to a live agent or press ‘2’ to be placed on a do not call list, to which Plaintiff pressed

  “1” and spoke with a live representative on the phone before purchasing an extended car warranty

  from Affordable Car. See Am. Compl. ¶¶ 60-66. This is the entire basis for Plaintiff’s claims

  against Affordable Car—A single phone call on July 10th that Plaintiff claims sounded similar to

  a pre-recorded call Plaintiff previously received from some unknown party.

                   II.    National Car

          Plaintiff’s allegations against National Car are no more availing, as they are similarly

  consisting of a single phone call allegedly made to Plaintiff by National Car. Just like Plaintiff’s



  2
    To the extent Plaintiff continues to rely on the alleged May 8, 2020 phone call described in
  paragraph 58 of the Amended Complaint as a basis for his TCPA claims, such claims must fail as
  a matter of law under the recent line of case law declaring the TCPA unconstitutional prior to July
  6, 2020. See Barr v. American Association of Political Consultants, Inc., 140 S. Ct. 2335, 2346
  (2020) (“AAPC”), Creasy v. Charter Communs., Inc., No. 20-1199 SECTION “F”, 2020 U.S. Dist.
  LEXIS 177798, 2020 WL 5761117 (E.D. La. Sept. 28, 2020) (“Creasy”) and Lindenbaum v.
  Realgy, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020) (“Lindenbaum”).

                                                    -7-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 8 of 20




  deficient allegations against Affordable Car, Plaintiff contends that following a missed phone call

  on July 22, 2020 where no voicemail was left, Plaintiff received a pre-recorded call to his phone

  from National Car on July 23, 2020 playing the same pre-recorded message Plaintiff claimed to

  have received during his call from Affordable Car. See Am. Compl. ¶¶ 69-72. In like fashion to

  his dealings with Affordable Car, Plaintiff feigned interest and pressed “1” to speak with a live

  agent before again buying an extended vehicle warranty from National Car, which Plaintiff

  subsequently cancelled. Id. at ¶¶ 74-75, 77-79.

                   III.   SPL

          As the basis for his claims against SPL, Plaintiff alleges not that SPL was responsible for

  placing any phone calls to him, but that SPL served as the administrator of the two (2) extended

  car warranty plans that Plaintiff purchased from Affordable Car and National Car under false

  pretenses and subsequently cancelled. See Am. Compl. ¶¶ 39-40, 43, 67. 78-79. Knowing his

  original complaint failed to establish a sufficient basis to make SPL a party to the instant litigation,

  Plaintiff’s Amended Complaint contains similarly conclusive and unsupported allegations

  regarding the alleged relationship between SPL and non-parties to this case that are purportedly

  owned or previously owned by Renny. Id. at ¶¶ 33, 46-47. To the extent Plaintiff’s newest

  unsupported allegations are somehow intended to suggest that this Court may pierce the corporate

  veil of any other defendant or that SPL is somehow the alter ego of any other company, such

  allegations are legally insufficient to support any such finding (or even consideration) by this

  Court. Yet again, Plaintiff’s claims against SPL are legally deficient and fail as a matter of law.

         IV.     Renny

          Finally, and perhaps most egregiously, Plaintiff contends that Renny violated the TCPA

  not by ever placing a single phone call to Plaintiff, but by virtue of his alleged status as the “owner




                                                    -8-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 9 of 20




  and operator” of both Affordable Car and National Car. See Am. Compl. ¶¶ 24, 29, 31, 69.

  Without ever alleging that Renny was personally responsible for making or initiating any of the

  complained of calls, Plaintiff seeks to hold Renny personally liable under the TCPA based on the

  alleged conduct of Affordable Car and National Car, alleging in a mere conclusory fashion that

  “Renny manages the hiring for Affordable Auto Protection and presumably its related companies”;

  “[u]pon information and belief, Renny is personally involved in directing his employees and agents

  to make unsolicited prerecorded calls to consumers to sell them extended auto warranty plans”;

  and “[t]o date, Renny and his extended car warranty companies have been involved in numerous

  TCPA-related lawsuits.” Id. at ¶¶ 29-32. Similar to his new allegations made against SPL,

  Plaintiff likewise claims in his Amended Complaint that the conduct of Renny’s other alleged

  entities, which are unrelated to the instant litigation, is a sufficient basis to impose personally

  liability against Renny here. However, Plaintiff’s allegations relating to non-parties that are

  otherwise irrelevant and unrelated to the facts of the instant matter, fail to satisfy his high burden

  for making Renny personally liable under the TCPA here. Accordingly, because Plaintiff’s

  allegations against Renny in the Amended Complaint are once again legally insufficient to support

  a claim for personal liability under the TCPA, this Court is required to dismiss Plaintiff’s claims

  against Renny be dismissed as a matter of law.

                   C.     Plaintiff Fails to Plead Facts Supporting Direct TCPA Liability

          It is well accepted that direct liability under the TCPA applies only to persons or entities that

  “initiate” telemarketing calls and, in this regard, it is well-accepted that to “initiate” a call for the

  purposes of a TCPA violation means to “physically place” the call.        Sheski v. Shopify (USA) Inc.,

  2020 WL 2474421, at *2 (N.D. Cal. May 13, 2020) (citing In the Matter of the Joint Petition filed

  by Dish Network, LLC, 28 FCC Rcd. 6574, 6583 ¶ 26 (2013)) (emphasis added); see also Frank v.

  Cannabis & Glass, LLC, 2019 WL 4855378, at *2 (E.D. Wash. Oct. 1, 2019) (“Merely alleging that

                                                     -9-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 10 of 20




 [a defendant] ‘made’ or ‘initiated’ [a] call is not sufficient to allege a [direct] TCPA [liability]

 claim.”). This rule similarly applies to claims brought under the TCPA’s National DNC Registry

 provision in Section 227(c) of the TCPA, as Plaintiff has invoked here. See, e.g., Donaca v. Dish

 Network, LLC, 303 F.R.D. 390, 394-96 (D. Colo. 2014).

         Consequently, courts routinely reject threadbare direct TCPA liability claims, like Plaintiff’s,

 lacking facts regarding the defendant’s initiation of calls in the sense of “tak[ing] the steps necessary

 to physically place a [] call” to the plaintiff. Sheski, 2020 WL 2474421, at *3 (quoting 28 FCC Rcd.

 at 6583 ¶ 26) (emphasis added); see also Hirsch v. Lyndon S. Ins. Co., 2019 WL 5110622, at *6

 (M.D. Fla. June 7, 2019), report and rec. adopted sub nom., 2019 WL 8370863 (Aug. 6, 2019), aff’d,

 805 F.App’x 987 (11th Cir. 2020) (dismissing where plaintiff was “attempting to impose liability on

 Defendants for countless calls made throughout the United States … without alleging who made the

 calls”); Naiman v. Freedom Forever, LLC, 2019 WL 1790471, at *4 (N.D. Cal. Apr. 24, 2019)

 (dismissing Section 227(c) claim where plaintiff failed “to plead any facts giving rise to a reasonable

 inference that [the defendant] or an entity under its control, made the calls at issue”) (emphasis in

 original). This Court should rule similarly here.

         In the instant matter, Plaintiff states in a conclusory manner that he received a “pre-

 recorded call from Affordable Car Cure to his phone using phone number 256-537-8520 [on July

 10, 2020]” and a “pre-recorded call to his phone from National Car Cure using phone number 651-

 333-3692 [on July 23, 2020].”         See Am. Compl. ¶¶ 60, 71.           Notwithstanding Plaintiff’s

 unsupported allegations, the Amended Complaint is devoid of any allegation that either Affordable

 Car, National Car, SPL or Renny physically placed any of the subject calls as is required for direct

 liability under the TCPA, let alone any fact that would support such a conclusion. Rather, Plaintiff

 readily concedes this point, alleging among other things that at no time during the subject calls did




                                                   -10-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 11 of 20




   any live agent identify themselves as being with Affordable Car or National Car. Id. at ¶¶ 66, 76.

   Therefore, by his own admissions, Plaintiff has failed to state a claim for direct TCPA liability against

   either Affordable Car, National Car, SPL or Renny and, as such, the Amended Complaint must be

   dismissed as a matter of law. See, e.g., Melito v. Am. Eagle Outfitters, Inc., 2015 WL 7736547, at

   *4 (S.D.N.Y. Nov. 30, 2015) (“Because [p]laintiffs do not plead that [defendant] ‘made,’ i.e.,

   physically placed or actually sent, the text messages, the [complaint] fails to state a claim that is

   plausible on its face under section 227(b)(1)(A)(iii) of the TCPA.”) (emphasis added); Childress v.

   Liberty Mut. Ins. Co., 2018 WL 4684209, at *3 (D.N.M. Sept. 28, 2018) (ruling similarly); Sheski,

   2020 WL 2474421, at *3 (dismissing where allegations “d[id] not lead to the inference [defendant]

   [physically] sent or was directly involved in sending the text messages at issue” so as to be subject

   to direct TCPA lability); see also Fick v. Alabama State Dep’t of Educ., 2018 WL 6835917, at *4

   (S.D. Ala. Sept. 28, 2018), report and rec. adopted, 2018 WL 6835806 (Dec. 27, 2018) (“‘[A]

   plaintiff can plead himself out of court. If he alleges facts that show he isn’t entitled to a judgment,

   he’s out of luck.’”) (quoting Early v. Bankers Life & Cas. Co., 959 F.2d 75, 79 (7th Cir. 1992)).

            D.      Plaintiff Fails to Plead Facts Supporting Vicarious TCPA Liability

           Likewise, to the extent Plaintiff contends that any of Defendant can somehow be vicariously

   liable for the actions of any other herein, such claims also fail as a matter of law and are required to

   be dismissed by this Court.

           As an initial matter, vicarious liability cannot be casually pled; rather, courts uniformly

   require plaintiffs to meet a certain pleading threshold before dragging in an otherwise innocent

   party into litigation over the conduct of another. Instead, vicarious liability requires a special

   relationship between a principal and an agent. See Restatement (3d) of Agency § 1.01, cmt. c (“[T]he

   concept of agency posits a consensual relationship in which one person, to one degree or another or



                                                     -11-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 12 of 20




 respect or another, acts as a representative of or otherwise acts on behalf of another person with

 power to affect the legal rights and duties of the other person.”) (emphasis added). More specifically,

 “[a]gency is the fiduciary relationship that arises when one person (a ‘principal’) manifests assent

 to another person (an ‘agent’) that the agent shall act on the principal’s behalf and subject to the

 principal’s control, and the agent manifests assent or otherwise consents so to act.” Naiman v.

 TranzVia LLC, 2017 WL 5992123, at *6 (N.D. Cal. Dec. 4, 2017) (quoting Jones v. Royal Admin.

 Servs., Inc., 866 F.3d 1100, 1105 (9th Cir. 2017) (citing Restatement, § 1.01)) (emphasis added);

 see also Accord Cheney v. IPD Analytics, L.L.C., 2009 WL 1298405 at *5 (S.D. Fla. Apr. 16,

 2009). This requires “more than mere passive permission; it involves request, instruction, or

 command.” Linlor v. Five9, Inc., 2017 WL 5885671, at *3 (S.D. Cal. Nov. 29, 2017).

         “Apparent authority” likewise does not arise passively and “can only ‘be established by proof

 of something said or done by the [alleged principal], on which [Plaintiff] reasonably relied’ to the

 plaintiff’s detriment.” Linlor, 2017 WL 5885671, at *3 (quoting Thomas v. Taco Bell Corp., 582

 F.App’x. 678,679 (9th Cir. 2014)) (emphasis added). Accord Honig v. Kornfeld, 339 F. Supp. 3d

 1323, 1347-48 (S.D. Fla. 2018). But, even then, “apparent authority presupposes actual agency, and

 only operates to extend the scope of an actual agent’s authority.” Crinkley v. Holiday Inns, Inc., 844

 F.2d 156, 166 (4th Cir. 1988). Similarly,”[a]lthough a principal is liable when it ratifies an originally

 unauthorized tort, the principal-agent relationship is still a requisite, and ratification can have no

 meaning without it.” Linlor, 2017 WL 588671, at *3 (quoting Batzel v. Smith, 333 F. 3d 1018, 1036

 (9th Cir. 2003)). Thus, “ratification” also requires actual authority. See, e.g., Pascal v. Agentra,

 LLC, 2019 WL 5212961, at *4 (N.D. Cal. Oct. 16, 2019); see also Canary v. Youngevity Int’l, Inc.,

 2019 WL 1275343, at *9 (N.D. Cal. Mar. 20, 2019); Smith v. State Farm, 2013 WL 5346430, at *3-

 6 (N.D. Ill. Sept. 23, 2013) (ratification agency requires knowing acceptance of agent’s benefits).




                                                   -12-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 13 of 20




 Ultimately, “[t]hough ‘the precise details of the agency relationship need not be pleaded to survive

 a motion to dismiss, sufficient facts must be offered to support a reasonable inference that an agency

 relationship existed.’” Meeks v. Buffalo Wild Wings, Inc., 2018 WL 1524067, at *5 (N.D. Cal. Mar.

 28, 2018) (quoting Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292, 1301 (D. Nev. 2014)).

 Further, in the TCPA context in particular, courts have widely recognized that vicarious liability

 cannot attach without the “essential ingredient” of control. See, e.g., Jones v. Royal Admin. Svcs.,

 Inc., 887 F. 3d 443, 450 (9th Cir. 2018); see also In re: Monitronics Int’l, Inc., Tel. Consumer Prot.

 Act Litig., 223 F. Supp. 3d 514, 520 (N.D. W.Va. 2016), aff’d sub nom; Hodgin v. UTC Fire & Sec.

 Americas Corp., 885 F.3d 243 (4th Cir. 2018) (“[I]n order to prove actual agency [for vicarious

 TCPA liability], the plaintiff must show that the defendant controlled or had the right to control the

 purported agent and, more specifically, the manner and means of the solicitation campaign that was

 conducted.”) (citation omitted).

        Consequently, not only do courts routinely dismiss TCPA claims, like Plaintiff’s here,

 premised on vicarious liability at the pleading stage, but the vast majority of them have held that

 failure to allege sufficient facts establishing an agency relationship with or control over an agent is

 fatal to such claims. See, e.g., Hirsch, 2019 WL 5110622, at *6 (dismissing, noting that the FCC

 “has explicitly rejected a theory of liability under the TCPA against the seller of a product for

 telephone calls marketing that product absent an agency or similar relationship between the seller

 and the caller”); see also Panacci v. A1 Solar Power, Inc., 2015 WL 3750112, at *7 (N.D. Cal. June

 15, 2015) (dismissing where plaintiff did not allege defendant “controlled, authorized, or even knew

 about [third party’s] phone calls or that [defendant] had any control over” caller); Reo v. Caribbean

 Cruise Line, Inc., 2016 WL 1109042, at *5 (N.D. Ohio. Mar. 18, 2016) (dismissing where “sparse

 allegations made [] d[id] not allege any facts that show [defendant] had any power to give interim




                                                  -13-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 14 of 20




 instructions or otherwise had any control over the performance of” callers); Fisher v. Alarm.com

 Hldgs, Inc., 2018 WL 5717579, at *3 (N.D. Ill. Nov. 1, 2018) (dismissing where allegations did not

 “support a reasonable inference that [defendant] is the principal and the third-party caller is an agent

 controlled by [defendant]”); Rogers v. Postmates Inc., 2020 WL 3869191, at *4 (N.D. Cal. July 9,

 2020) (dismissing where plaintiff had “not alleged any facts that support the inference that

 [defendant] exercised any control over [the third party] or [the third party]’s marketing campaign”);

 Sheski, 2020 WL 2474421, at *4 (dismissing where no factual allegations supporting agency).

         Here, Plaintiff does not, and cannot, allege the “essential ingredient of control” and,

 therefore, has failed to plead any facts supporting a claim for vicarious TCPA liability. Instead,

 Plaintiff only states in a conclusory manner that “Affordable Car Cure and National Car Cure are

 effectively the same identical company but registered under different corporate names” and

 “Affordable Car Cure and National Car Cure, or an agency working on behalf of these companies

 place pre-recorded telemarketing calls to consumers” See Am. Compl. ¶¶ 21, 35. Notwithstanding

 Plaintiff’s vague references to a purported agency or affiliation between the parties, Plaintiff does

 not allege that any caller ever identified themselves as an employee or as being affiliated with any

 specific Defendant here or that any Defendant controlled the calls that Plaintiff purportedly

 received. See, e.g., Jones, 887 F.3d at 450 (analyzing these and other factors in holding seller was

 not vicariously liable for telemarketer’s alleged TCPA violations); see also Monitronics, 223 F.

 Supp3d at 520 (discussing similar factors). In addition, Plaintiff fails to allege in his Amended

 Complaint that any Defendant did or said anything to him or that he relied on such actions or

 statements to his detriment, as is required to plead apparent authority. See Linlor and Honig, supra.

         In sum, to the extent Plaintiff seeks to hold any Defendant vicariously liable under the TCPA

 for the conduct of any other Defendant (or 3rd party for that matter), Plaintiff’s claims fail as a matter




                                                    -14-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 15 of 20




   of law and must be dismissed by this Court pursuant to Rule 12(b)(6). See, e.g., Hirsch, 2019 WL

   5110622, at *6 (dismissing where plaintiff failed to plead facts supporting common law agency);

   see also Abramson v. 1 Glob. Capital, LLC, 2015 WL 12564318, at *3 (S.D. Fla. Sept. 23, 2015)

   (dismissing where plaintiff’s “allegations of vicarious [TCPA] liability [we]re conclusory in nature”);

   Gulden v. Consol. World Travel Inc., 2017 WL 3841491, at *3 (D. Ariz. Feb. 15, 2017) (dismissing

   where plaintiff “offer[ed] no factual support” for conclusion that the “[d]efendant was the source of

   the alleged calls,” ruling that “[b]ecause identity is a necessary element of all of Plaintiff’s [TCPA]

   claims, this deficiency warrants dismissal of all of Plaintiff’s claims.”).

           E.      Plaintiff Fails to Plead Facts Supporting His TCPA “Do Not Call” Claim

           Plaintiff also fails to plead facts supporting essential elements of his claim under Section

   227(c) of the TCPA. To plausibly allege such a claim, Plaintiff must allege facts suggesting that

   more than one “telephone solicitation” was “initiate[d]” “by or on behalf of the same entity” (i.e.,

   any of the Defendants) in a 12-month period to “a residential telephone subscriber who has registered

   his or her telephone number on the national do-not-call registry [. . .]” 47 C.F.R. §§ 64.1200(c); 47

   U.S.C. § 227(c)(5). In turn, a “telephone solicitation” is defined as “the initiation of a telephone

   call or message for the purpose of encouraging the purchase or rental of, or investment in, property,

   goods, or services, which is transmitted to any person” without their “prior express invitation or

   permission.” 47 C.F.R. § 64.1200(f)(14).

           Here, Plaintiff does not allege any specific non-conclusory facts supporting an inference

   that any of the named Defendants physically initiated the subject calls or was in an agency

   relationship with any other (or any 3rd party) that did and provides virtually no information about

   the substance of the calls. Thus, Plaintiff has failed to plead facts that the at-issue calls were

   initiated “by or on behalf” of any of the named Defendants or that such calls constituted a




                                                     -15-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 16 of 20




   “telephone solicitation” under the TCPA. See, e.g., Freedom Forever, LLC, 2019 WL 1790471, at

   *4 (dismissing § 227(c) claim where plaintiff failed “to plead any facts giving rise to a reasonable

   inference [the defendant] or an entity under its control, made the calls at issue”) (emphasis in

   original); Donaca, 303 F.R.D. at 394-96 (under § 227(c)(5), a defendant must have “physically

   placed” the call or be vicariously liable under common law agency principles); Jung v. Bank of Am.,

   N.A., 2016 WL 5929273, at *9 (M.D. Pa. Aug. 2, 2016) (dismissing due to failure to adequately

   plead at-issue calls were “solicitations” within the meaning of the TCPA).

          Moreover, courts have held Section 227(c) applies only to subscribers of residential

   landlines, not cell phones or business numbers. See, e.g., Abante Rooter & Plumbing, Inc. v. Pivotal

   Payments, Inc., 2017 WL 733123, at *9 (N.D. Cal. Feb. 24, 2017) (Section 227(c) “applies to TCPA

   violations based on calls made to residential telephone subscribers, not cellular telephones”); see also

   Cunningham v. Politi, 2019 WL 2517085, at *4 (E.D. Tex. Apr. 30, 2019), report and rec. adopted,

   2019 WL 2524737 (June 19, 2019) (dismissing, noting: “The private right of action created by … §

   227(c)(5) is accordingly limited to redress for violations of the regulations that concern residential

   telephone subscribers. Recent courts considering claims asserted by Plaintiff have found this not to

   encompass Plaintiff’s cellular phones and have dismissed his claims.”) (citing various cases). Here,

   Plaintiff only alleges the number was on the DNC Registry at the time of the calls and that it is

   supposedly for “personal” use and it is not used for “business purposes.” See Am. Compl. ¶¶ 55-56.

   Plaintiff however fails to give any indication as to the type of phone with which the phone number

   is associated (i.e., if it was a cellular phone) or if that phone was exclusively used (if at all) for

   “residential” purposes.   This deficiency supports dismissal. See, e.g., Hicks v. Alarm.com, 2020

   U.S. LEXIS 157433, at *8-9 (E.D. Va. Aug. 6, 2020) (dismissing DNC claim where, as here, the

   plaintiff only alleged his phone was “not associated with a business and is for personal use” but not




                                                     -16-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 17 of 20




   if it was used for “residential” purposes); see also Cunningham v. Rapid Capital Funding, LLC/RCF,

   2017 WL 3574451, at *3 (M.D. Tenn. July 27, 2017), report and rec. adopted, 2017 WL 3776165

   (Aug. 31, 2017) (“As Plaintiff has not alleged facts showing his cell phones are used for residential

   purposes, he fails to state a claim under [Section 227(c)].”) Thus, because Plaintiff’s allegations

   are insufficient to state a claim under Section 227(c) of the TCPA, Plaintiff’s Amended Complaint

   must be dismissed as a matter of law. See GeorgiaCarry.Org, Inc., 687 F.3d at 1254 (holding that a

   plaintiff must “include factual allegations for each essential element of … [his] claim” to meet

   federal pleading standards and avoid dismissal) (emphasis added). Accordingly, for all of these

   additional reasons, Plaintiff’s DNC claim should be dismissed under Rule 12(b)(6).

            F. In the Alternative, Plaintiff’s Class Allegations In The Amended Complaint
            Should Be Stricken Pursuant to Rules 12(F) and 23

          In the event that Plaintiff’s TCPA claims somehow survive dismissal (which they should

   not), the Court should nevertheless strike Plaintiff’s faulty class definition and other class related

   allegations from the Amended Complaint pursuant to Rules 12(f) and 23 for at least two reasons.

   See generally, Am. Compl. ¶¶ 84-89.

          First, it is axiomatic that a putative “class must not be defined so broadly that it encompasses

   individuals who have little connection with the claim being litigated; rather, it must be restricted to

   individuals who are raising the same claims or defenses as the representative.” 7A Wright & Miller,

   FEDERAL PRAC. & PROC. § 1760 (3d ed. 2005); see also Walewski v. Zenimax Media, Inc., 502

   F.App’x 857, 861 (11th Cir. 2012) (per curiam) (affirming denial of class certification where

   proposed class definition “impermissibly include[d] members who ha[d] no cause of action as a

   matter of law”). In this case, Plaintiff’s proposed class definitions include the following:

                   Pre-recorded No Consent Class: All persons in the United States who
                   from four years prior to the filing of this action through class certification
                   (1) Defendants (or an agent acting on behalf of Defendants) called (2)


                                                    -17-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 18 of 20




                   using a pre-recorded voice message (3) for substantially the same reason
                   Defendants called Plaintiff, and (4) for whom Defendants claim they
                   obtained prior express written consent or the person’s phone number in the
                   same manner as Defendants claim they obtained Plaintiff’s prior express
                   written consent or phone number.

                                                     ***

                   Do Not Call Registry Class: All persons in the United States who from
                   four years prior to the filing of this action through class certification (1)
                   Defendants (or an agent acting on behalf of Defendants) called more than
                   one time within any 12-month period; (2) for substantially the same reason
                   Defendants called Plaintiff; (3) where the person’s telephone number had
                   been listed on the National Do Not Call Registry for at least thirty days;
                   and (4) for whom Defendants claim they obtained prior express written
                   consent or the person’s phone number in the same manner as Defendants
                   claim they obtained Plaintiff’s prior express written consent or phone
                   number.

   See Am. Compl. ¶ 84. However, these proposed definitions are facially overbroad and the proposed

   classes uncertifiable because Plaintiff does not exclude persons, for example, who (i) consented to

   be called (i.e., provided “prior express invitation or permission”), (ii) have an “established business

   relationship” with any of the Defendants, (iii) did not use their phone for “residential” purposes (e.g.,

   cell phones and businesses) or (iv) did not themselves place their number on the DNC Registry and,

   thus, for whom there could be no TCPA liability against any of the Defendants as a matter of law.

   See 47 U.S.C. § 227(c)(5); 47 C.F.R. §§ 64.1200(c)(2), 64.1200(f)(5) & 64.1200(f)(14) (no DNC

   violation for calls made with the ““prior express invitation or permission” of recipient or where

   recipient has an “established business relationship” with the caller); see also Abante Rooter, 2017

   WL 733123, at *9 (Section 227(c) “applies to TCPA violations based on calls made to residential

   telephone subscribers, not cellular telephones”); Licari Family Chiropractic Inc. v. eClinical Works,

   LLC, 2019 WL 7423551, at *3–5 (M.D. Fla. Sept. 16, 2019) (denying class certification in TCPA

   case where proposed class did not exclude individuals who solicited the fax in question and

   therefore had no claim). Accordingly, Plaintiff’s proposed class definition should be stricken for


                                                     -18-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 19 of 20




 this deficiency alone. See, e.g., Monteferrante, 241 F. Supp. 3d at 269; Earnest, 923 F. Supp. at

 1473.

         Second, Plaintiff’s proposed class definitions should also be stricken for the additional

 reason that common questions of law and fact would not predominate. Rule 23(b)(3) requires that

 “questions of law or fact common to class members predominate over any questions affecting only

 individual members[.]” To meet this requirement, common questions must “present a significant

 aspect of the case” and “can be resolved for all members of the class in a single adjudication.” In re

 Tri-State Crematory Litig., 215 F.R.D. 660, 695 (N.D. Ga. 2003) (quoting Hanlon v. Chrysler Corp.,

 150 F.3d 1011, 1022 (9th Cir. 1998)). As such, various courts have recognized that proposed TCPA

 class definitions that would require individualized factual and legal inquiries, like Plaintiff’s, are

 properly stricken at the pleadings stage. See, e.g., Pepka, 2016 WL 8919460, at *4; see also Dorfman

 v. Albertson’s LLC, 2020 WL 86192, at *5 (D. Idaho Jan. 7, 2020) (granting TCPA defendant’s pre-

 discovery motion to deny class certification where individualized inquiries predominate).

         In this case, it is apparent from the face of the Amended Complaint that common questions

 of law and fact do not predominate and that individualized inquiries would be required. Accordingly,

 because courts have consistently denied class certification where individualized consent inquiries

 predominate, the same result is appropriate under the instant set of facts. See, e.g., Balthazor v. Cent.

 Credit Servs., Inc., 2012 WL 6725872, at *4 (S.D. Fla. Dec. 27, 2012) (denying class certification

 where “[r]esolution of each putative class member’s TCPA claim would necessarily involve an

 individual assessment of whether each class member consented to receive telephone calls on their

 cellular telephone.”); see also Sliwa v. Bright House Networks, LLC, 2019 WL 4744938, at *19–22

 (M.D. Fla. Sept. 27, 2019); Powell v. YouFit Health Clubs LLC, 2019 WL 926048, at *4 (S.D. Fla.

 Feb. 22, 2019).




                                                   -19-
Case 9:20-cv-82168-RKA Document 34 Entered on FLSD Docket 02/08/2021 Page 20 of 20




                                            CONCLUSION

          For the reasons set forth above, Defendants, Affordable Car Cure, Inc., National Car Cure,

   LLC, Gustav Renny and SunPath LTD., respectfully move this Court to enter an Order dismissing

   Plaintiff Nathan Rowan’s First Amended Class Action Complaint with prejudice pursuant to Rule

   12(b)(6) of the Federal Rules of Civil Procedure, and striking his class action allegations under

   Federal Rule of Civil Procedure 12(f), in addition to granting such further relief as this Court may

   deem proper under the circumstances.


    Dated: February 8, 2021                       Respectfully submitted,

                                                  /s/ Jason S. Weiss
                                                 Jason S. Weiss
                                                 WEISS LAW GROUP
                                                 5531 North University Drive, Suite 103
                                                 Coral Springs, FL 33067
                                                 Tel: 954-573-2800
                                                 Fax: 954-573-2798
                                                 Email: jason@jswlawyer.com
                                                 Counsel for Defendants
                                                 Tel: (954) 573-2800
                                                 Fax: (954) 573-2798



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 8th day of February 2021, I caused a copy of the foregoing

   document to be served via ECF on all parties entitled to receive notice.
                                                          /s/ Jason S. Weiss
                                                             Jason S. Weiss




                                                   -20-
